Case: 5:20-cr-00112-PAG Doc #: 14 Filed: 02/18/20 1o0f1. PagelD #: 46

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA ) CASE NO: 5:20 er 00112
)
Plaintiff, ) JUDGEPATRICIA GAUGHN
-Vs- )
)
ALLEN MARTIN KENNA ) NOTICE OF APPEARANCE AS
) COUNSEL
Defendant. )

Now comes Attorney Noah C. Munyer and hereby enters his notice of appearance on
behalf of Defendant, ALLEN MARTIN KENNA, that any and all notices of court dates

should also be sent to Attorney Noah C. Munyer at the undersigned address.

Respectfully submitted,

/ s/ Noah C. Munyer

Noah C. Munyer (0086575)
Attorney for Defendant

54 E. Mill Street, Suite 400
Akron, Ohio 44308

(330) 253-0785 (telephone)
(330) 253-7432 (facsimile)

CERTIFICATE OF SERVICE

I hereby certify that on this_ 18" day of February, 2020, a copy of the Defendant's
Notice of Appearance as Counsel was filed electronically. Notice of this filing will be sent
by operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. All other parties will be served by regular U.S. mail. Parties may access this
filing through the Court’s system.

s/ Noah C. Munyer
Noah C. Munyer (0086575)
Attorney at Law
